Fish, J.
The only question properiy and lawfully presented by the petition for certiorari for determination in the superior court being whether or not the judgment of guilty rendered by the judge of the city court was war*570ranted by the evidence, and there being sufficient evidence to support that judgment, this court will not interfere with the discretion of the judge of the superior court in overruling the certiorari.
Argued April 19,
Decided May 5, 1897.
Certiorari. Before Judge Hutchins. Gwinnett superior court. March 13, 1897.
E. S. V. Briant, for plaintiff in error.
C. II. Brand, solicitor-general, contra.

Judgment affirmed.


All the Justices concurring.